[Cite as State v. Ortiz, 126 Ohio St.3d 1202, 2010-Ohio-2672.]




              THE STATE OF OHIO, APPELLANT, v. ORTIZ, APPELLEE.
          [Cite as State v. Ortiz, 126 Ohio St.3d 1202, 2010-Ohio-2672.]
Motion for reconsideration granted in part, order reinstating judgment of the trial
        court vacated, and cause remanded to the court of appeals.
     (No. 2009-1925 — Submitted May 25, 2010 — Decided June 16, 2010.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 91819,
                                      2009-Ohio-4982.
                             ON MOTION FOR RECONSIDERATION
                                    __________________
        {¶ 1} On April 7, 2010, the court accepted the discretionary appeal in
this case, reversed in part the judgment of the court of appeals on the authority of
State v. Williams, 124 Ohio St.3d 381, 2010-Ohio-147, 922 N.E.2d 937, and
reinstated the judgment of the trial court. 124 Ohio St.3d 562, 2010-Ohio-1429,
925 N.E.2d 138.
        {¶ 2} Appellant has filed a motion for reconsideration of the court's
order of April 7, 2010.
        {¶ 3} The motion for reconsideration is granted to the following extent:
The portion of the court’s April 7, 2010 order reinstating the judgment of the trial
court is vacated, and the cause is remanded to the court of appeals for
consideration of the assignments of error held to be moot below.
        BROWN,       C.J.,    and    PFEIFER,    LUNDBERG        STRATTON,   O’CONNOR,
O’DONNELL, and CUPP, JJ., concur.
        LANZINGER, J., dissents.
                                    __________________
        William D. Mason, Cuyahoga County Prosecuting Attorney, and Kristen
L. Sobieski, Assistant Prosecuting Attorney, for appellant.
                           SUPREME COURT OF OHIO




       Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin
and David M. King, Assistant Public Defenders, for appellee.
                          ______________________




                                       2